DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment, filed 29 May 2019 is acknowledged.  Claims 1-39, 42-56, and 60-67 have been cancelled.  Claims 40, 41, 57, and 59 have been amended.  Claims 68-73 have been added.  Claims 40, 41, 57-59, and 68-73 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement filed 17 October 2019 has been considered.  An initialed copy of the IDS accompanies this Office Action.  

Drawing Objections
Figure 7B is objected to because the Lambda J segments lack SEQ ID NOS in either the Figure or the Brief Description.  Appropriate correction is required.  The drawings are also generally of poor quality because of the dark shading in Figures 5-7.


Claim Objections
Claim 40 is objected to because of the following informality:  in line 3, “heavy chains comprises” should be “heavy chains comprise”.  Appropriate correction is required.

Claim 68 is objected to because of the following informality:  in line 2, “heavy chains further comprises” should be “heavy chains further comprise”.  Appropriate correction is required.

Claim 72 is objected to because it recites that there is a glutamic acid (E) at EU position 399 of the first heavy chain that is replaced with lysine (K), but position 399 in most CH3 domains is aspartic acid (D), not glutamic acid.  It is noted that the specification at [0015] also indicates position 399 is glutamic acid prior to substitution, but [0023] and [0060] list D399.  Correction or clarification is required.

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 40, 57-59, 68, 69, and 71-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 40 recites “wherein the first and second heavy chains comprises an amino acid substitution at EU position 183”.  This language is ambiguous because it unclear if both the first and second heavy chain or only one of the heavy chains must comprise the substitution.  For examination purposes the claim will be interpreted as only requiring substitution in one of the heavy chains but open to substitution in both chains.  Clarification is required.
Claim 40 recites “wherein the first and second light chains comprise an amino acid substitution at EU position 176”.  This language is also ambiguous because it unclear if both the first and second light chain or only one of the light chains must comprise the substitution.  For examination purposes the claim will be interpreted as only requiring substitution in one of the light chains but open to substitution in both chains.  Clarification is required.
Claim 40 recites the limitation "wherein the amino acid substitutions introduce a charged amino acid at said positions” EU H-183 and L-176.  This language is ambiguous, however, because the claim is a product claim, and substitution only has definite meaning if in the context of a method of modifying a starting, reference sequence.  And while serine is commonly found at both positions, it is not invariant.  It is suggested applicant amend the claim to recite the amino acid or set of amino acids that should be present at each position to obviate this ambiguity.  Dependent claims 57-59, 68, 69, and 71-73 do not obviate the ambiguity and so are included in the rejection.
Claim 68 recites that each of the chains further comprise a “substitution at AHo position 46.”  This language is also ambiguous for the reason discussed regarding claim 40.  But in addition, AHo position 46 is in the variable region and, although not within a CDR, it nevertheless varies among different variable regions so that, without a reference sequence or an indication of the substitution, the skilled artisan cannot clearly determine whether any particular charged residue is or is not a substitution.  In particular, even in the germline, the position can be occupied by a charged residue.  E.g., see Table 2 in the Specification at [00307].  It is suggested the claim be reworded to 
Appropriate correction is required.  



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 40, 41, 57-59, 72, and 73 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US20100286374 (“Gunasekaran”; IDS).  
The development of bispecific antibodies (BsAb), their desirability for therapeutic applications, and some of the challenges in producing them is reviewed at [0001]-[0005].  Charge pair substitutions to promote formation of bispecific, heterodimeric antibodies are taught that address the problem of chain mispairing that leads to the formation of non-functional combinations of heavy and light chains.  See entire document, e.g., Abstract, [0006]-[0008], and Figures 2 and 7.  Charge pair substitutions in both the CH3 domains of first and 
At Tables 4 and 5, [0043]-[0047], complementary charge substitutions in the interface between the CH1 and CL domains are taught that can be used to improve the desired pairing between each heavy and light chain.  As noted in Table 5, when the light chain is a kappa chain, one pair of positions that can be utilized is Ser176 in the light chain CL and Ser183 in the heavy chain CH1.  The numbering used in Table 5 is the EU system.  These teachings anticipate a heterodimeric antibody comprising first and second heavy chains and first and second light chains with charge substitutions at EU position 183 in the heavy chains and charge substitutions at EU position 176 in the light chains, as recited in claim 40.
It is acknowledged that the placement of acidic versus basic residues on the first versus second heavy and light chains is not expressly taught.  However, [0034] lists the limited number of amino acids that are charged at neutral pH and indicates that they can be used as charge pairs to promote heterodimer formation and at the same time to hinder homodimer formation.  And [0043] indicates that the same electrostatic charge steering technique is applied to the CH1:CL pairing as to the interaction between CH3 domains in heavy chain 1 and heavy chain 2.  Accordingly, the ordinary artisan in view of this teaching would immediately envisage the charged residues should be arranged to promote correct pairing between the first heavy chain and first light chain and between the second heavy chain and second light chain, while at the same time disfavoring pairing between the first heavy chain and the second light chain and the claim 41 is also anticipated.    
To force formation of heterodimers between two different heavy chains, charge pair substitutions in the CH3 domain of each chain were also evaluated and one particularly favorable set of substitutions resulted in 356K and 399K in the fist heavy chain CH3 domain and 392D and 409D in the other CH3 domain.  E.g., Figure 11; Table 7.  Even though claim 72 recites an E399K substitution (rather than D399K), any product containing the particular amino acid at the recited position (i.e., 399K) meets the claim limitation of a lysine at EU H-399.  This teaching therefore anticipates claim 72. 
Encoding nucleic acids, vectors comprising them, and host cells for expressing the heterodimeric antibody are taught in the Examples.  Claims 57-59 and 73 are therefore also anticipated.  
The teachings of Gunasekaran therefore anticipate the claimed invention.  



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 40, 41, 57-59, and 68-73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20100286374 (“Gunasekaran”; IDS) in view of US20100015133 (“Igawa”; IDS).
The teachings of Gunasekaran have been set forth above and are incorporated here in full.  As noted, those teachings anticipate claims 40, 41, 57-59, 72, and 73.  Those claims are therefore also obvious over the teachings of Gunasekaran either alone or in combination with the additional teachings of Igawa.

Gunasekaran does not teach further incorporating charge pair substitutions at AHo position 46 in the VH and VL in addition to the substitutions in the CH3 domains and CH1:CL interface, as recite in claims 68, 69, and 71.  In addition, the specific CH1:CL substitutions recited in claim 70 were not expressly taught.

 In view of the teachings of Igawa, the ordinary artisan would have been motivated to also include charge substitutions in the VH and VL chains at AHo position 46 to further favor the pairing of the correct VH and VL in the bispecific constructs of Gunasekaran.  As discussed by Igawa, and acknowledged by Gunasekaran, the problem of light chain mispairing was well prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 40, 41, 57-59, and 68-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over each of:      a)  claims 1-19 of US9822173 (IDS);     b) claims 1-16 of US10233237 (PTO-892); and     c) at least claim 24 of US10934362 (PTO-892)
in view of US20100015133 (“Igawa”; IDS).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite one or more species that comprise the CH1:CL and CH3:CH3 charge pair substitutions recited.  The patented species therefore anticipate the instantly claimed generic constructs and either anticipate or render obvious the generic encoding nucleic acid, vector, host cell claims.  And while the claims do not recite the VH:VL AHo 46 substitutions recited in claims 68, 69, and 71, for the reasons discussed above those substitutions would have been obvious in view of the teachings of Igawa.  
Therefore the claims are not patentably distinct.


Allowable Subject Matter 
No claim is allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643